                                                                                                               FILED
AO 245B (CASDRev. 08/13) Judgment in a Criminal Case


                                    UNITED STJ1,TES DISTRICT CO                                      TcLERK. u s. r.i1STR'CT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                    SOUT ERN :.J1STR1CT  m CALIFORNIA
                                                                                                    BY
                                                                                                  OE PU TY
                                                                                         ·--------·
              UNITED STATES OF AMERiCA                              JUDGMENT IN A CRIMINAL CASE
                               v.                                   (For Offenses Committed On or After November 1, 1987)
                 JORGE LUIS CORONA ( i)
                                                                       Case Number:          18CR3215-LAB

                                                                    MELISSA LUBIN, CJA
                                                                    Defendant's Attorney
REGISTRATION NO.               71007298
D -
THE DEFENDANT:
0 pleaded guilty to count(s)         ONE OF THE INFORMATION

D was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Couut
Title & Section                  Nature of Offense                                                                 Number(s)
8 USC 1324(a)(l)(A)(ii),         TRANSPORTAITON OF CERTAIN ALIENS FOR FINANCIAL                                        I
(v)(II) and (a)(l)(B)(i)         GAIN AND AlDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through                3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
cg] Count(s)    REMAINING                                     are        dismissed on the motion of the United States.

      Assessment: $100.00 - payable w/i11 90 d2,y upon release from custody
cg]   JVTA Assessment*: $5000.00 - WAIVED: ''Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.


lZl No fine                  D Fo;{eitu;·t p::xs~;ant tG order filed                                  , included herein.
       IT IS ORDERED that the defendznt shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address tn'i! all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    December 3 2018
                                                                    Date oflmp sition of Sentence

                                                                                                 A·
                                                                    HON. LARRY AI:AN BURNS
                                                                    UNITED STATES DISTRICT JUDGE



                                                                                                                  18CR3215-LAB
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                       JORGE LUIS CORONA (1)                                                                              Judgment - Page 2 of3
    CASE NUMBER:                     18CR32 l 5-LAB


                                                                             t'l\'.:J>.BATION
 The defendant is hereby sentenced to pro':izt'on for n term of:
5 YEARS


      The defendant shall report to the probation office in the Ci.strict to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons uniess          ;·en10 ~'ed   f:·orn -::he '._,":-,ited States.
The defendant shall not commit another federal, state or local crilne.
·For offenses committed on or after September I 3, 1994:
The defendant shall not illegally possess a contro!!ed sL·bstancc. The defendant shall refrain from any nnlawful use ofa controlled
substance. The defendant shall sub1nit to one drug test 1.~_ 1 it~1i:1 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirerrienr~ Viill not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered Oy court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a fireann, 0n1:nuniticn, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the co]lecc'Jio cf,, D'\A sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuecn: w i 8 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the reqnire'11ents of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D         seq.) as directed by the probation offcer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of 2, qL1alif)'ing offense. (Check if applicable.)
D         The defendant shall participate in an approved progmn for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution ob'igation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at th·~ coJTin.11::ncement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judg1nent.
         The defendant shall comply with the S''2'"dn' cccr:itions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                            §TANDA3:JL: CG>TD_ifTIONS OF SUPERVISION

     1)    the defendant shali not leave Ihc judicial disn-'.ct \vithour the permission of the court or probation officer;
     2)    the defendant shall report to the probatio'l on-:,:e!· !D ,, lT'.'.ff!.!tc:r and frequency directed by the court or probation officer;
     3)    the defendant shall ansv. er truthfully all inqulries oy rne probation officer and follow the instructions of the probation officer;
                                     1



     4)    the defendant shall support his or her de;uendti".b :1nj r,-ir::r:t o·;her family responsibilities;
     5)    the defendant shall \VOrk regularly at a 1'1\\'fnl occupalion. u:iless excused by the probation officer for schooling, training, or other acceptable
           reasons;
    6)     the defendant shall notify the probation officer at least ter, days prior to any change in residence or employment;
    7)     the defendant shall refi_.ain from excessive L;se of akoho~ :Jnd shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled su:1st3.i1ccs. excepT as prescribed by a physician;
    8)     the defendant shall not frequenT places vvhere coJTErolleci. s~1bs1ances are illegally sold, used, distributed, or administered;
    9)     the defendant shall not associate wiih any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer:
     10)   the defendant shall pennit a probation officer to visit i1i1·:1 or her at any time at home or elsewhere and shall pennit confiscation of any contraband
           observed in plain view of the proba1ion officer:
     11)   the defendant shall notify the probation office:· withir: ~:e\·.~;ny~two hours of being arrested or questioned by a law enforcement officer;
     12)   the defendant shall not enter into any agreeinent to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
    13)    as directed by the probation officer, the cl_r:-fen::-lant shall notif'~r third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shgll ~)::':I"n1it The probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                                             18CR3215-LAB
AO 245B (CASO Rev. 08/13) Judgment in a Cril"nina! Case

 DEFENDANT:               JORGE LUIS CORONA (1)                                                  Judgment - Page 3 of3
 CASE NUMBER:             l 8CR32 l 5-LAB




      I. Submit your person, propeny. ;-eswence. office or vehicle to a search, conducted by a United States
         Probation Officer at a reasor•ab!e ti:rie 3:·,d in a reasonable manner, based upon reasonable suspicion of
         contraband or evidence of a violation of c. condition ofrelease; failure to submit to a search may be grounds
         for revocation; the defendant shall warn 2ny other residents that the premises may be subject to searches
         pursua...r1t to this condition.
      2. Report all vehicles owned or o_'.!c':ate:L c:c which you have an interest, to the probation officer.
      3. Not enter or reside i;: the Rey,;1: .i: cf ::::ico without permission of the court or probation officer.
      4. Seek and maintain full time cff,;,l oycnen: "'.•cl/or schooling or a combination of both. Defendant shall make
         five job co11tacts a \::.,1eek ur:.til e1T:_~JlCjecl .

     . 5. Defendant may request early te,·cninEtio'l of supervised probation after 2-3 years.




II




                                                                                                     18CR3215-LAB
